UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                             No. 96-6080



RICKY WAYNE BOBLETT,

                                           Petitioner - Appellant,

          versus

VIRGINIA DEPARTMENT OF CORRECTIONS,

                                            Respondent - Appellee.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Roanoke. Jackson L. Kiser, Chief District
Judge. (CA-95-488-R)


Submitted:   July 23, 1996                 Decided:   July 30, 1996


Before WIDENER, NIEMEYER, and MICHAEL, Circuit Judges.

Dismissed by unpublished per curiam opinion.


Ricky Wayne Boblett, Appellant Pro Se. Robert Beman Beasley, Jr.,
OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for
Appellee.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal the district court's order denying

relief on his habeas corpus petition, 28 U.S.C. § 2254 (1988), as
amended by Act of Apr. 24, 1996, 28 U.S.C.S. § 2254 (Law Co-op.

Advance Sheet June 1996). We have reviewed the record and the dis-

trict court's opinion and find no reversible error. Accordingly, we

deny a certificate of probable cause to appeal; to the extent that

a certificate of appealability is required, we deny such a certifi-

cate. We dismiss the appeal on the reasoning of the district court.
Boblett v. Virginia Dep't of Corrections, No. CA-95-488-R (W.D. Va.

Dec. 13, 1995). We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                         DISMISSED




                                2